Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions
be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure
consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of record:
Daniel McClure on Wednesday August 17, 2022.
See attached “Supplemental Amendment”.

Allowable Subject Matter
Claims 1-14 are allowed.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1 and 8. The closest prior art of record:

Pak et al. (US 20200015087 A1) ¶41-42, 50-52 and 84-89 disclose transferring a certificate and a URL/URI that specifies target access but does not disclose the same sequence as the instant application.
Kakii (US 20050204164 A1) Abstract, and ¶47-52 disclose a certificate transfer and using URLs but, again, does not disclose the same sequence as the instant application.
De Los Santos et al. (US 9634841 B2) column 9 lines 40-57 disclose “second server can exploit the information provided by remote sources such as a Certification Authority (CA) or an Online Certificate Status Protocol (OCSP) to check the status of the provided certificate/s. It also executes a metasearch engine or web crawler to search different instances of the signed software file in the web. When one of these instances is located, a signature verification procedure is executed over this file. If there is any anomaly related with the digital certificate, the second server raises an alert to inform the software distributor that a potential problem exists in relation with the digital certificate. The second server would force the revocation of the suspected digital certificate in case being a compromised digital certificate.”
Kaji et al. (US 20040111609 A1) Figs. 4-5 disclose a certificate transmission between a terminal and a verification server.

The prior arts cited above or any other prior art of the record do not disclose the entire limitation of independent claim 1 “the first certificate management host 10verifies that the first certificate is correct and determines that if the first 11certificate matches one of the certificates in the transfer device list, the 12first certificate management host returns a certificate transfer management 13host address to the electronic device, the first certificate is sent by the 14electronic device to the certificate transfer management host according to 15the certificate transfer management host address, and the certificate 16transfer management host verifies that the first certificate is correct, and 17then the certificate transfer management host sends the second Internet 18address to the electronic device, and the first Internet address is different than the second Internet address.” as cited in the application. The other independent claim(s) might have slight variations in verbiage but essentially recite similar claim scope and elements.

This limitation in conjunction with all the other limitations in claims 1 and 8 neither are anticipated nor are rendered obvious over the prior art of record. For at least the reasons cited above independent claims 1 and 8 contain allowable subject matter along with claims 2-7 and 9-14 based on their dependency on claims 1 and 8 respectively.
Therefore, the examiner finds that the pending claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322.  The examiner can normally be reached on Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.S.G./Examiner, Art Unit 2493       

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493